Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
MARKED WITH “**”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.
 
SECOND AMENDMENT TO THAT CERTAIN


“CONTRACT FOR SERVICES” AGREEEMENT


DATED JUNE 22ND, 2007


BY AND BETWEEN


SKY ANGEL U.S.LLC AND NEULION, INC.




This Amendment (the “Second Amendment”) is entered into this  15th day of  July,
2010 for the purpose of amending that certain Contract For Services agreement
dated June 22nd, 2007, by and between Sky Angel U.S. LLC, (“Sky Angel”) and
NeuLion, Inc. (“NeuLion”) and Amendments there to (the “Agreement”).  Sky Angel
and NeuLion a (Party) or collectively (the “Parties”).


WHEREAS, Sky Angel and NeuLion wish to amend the Agreement whereby during
the  period of August 1, 2010 – December 31, 2010, (the “Pilot
Program”),  NeuLion shall take over all responsibility for the procurement of
set top boxes (“STBs”)to Sky Angel subscribers (“Subscribers”) on a sale or
lease basis. The Pilot Program shall automatically renew thereafter for
subsequent six (6) month periods, unless terminated by either Party. Further,
that NeuLion shall supply those STBs to Subscribers, in a timely manner and, as
ordered by the Subscriber, on a sale or lease basis. NeuLion would retain all
monies received from the Subscriber as a result of such sale or lease of the
STB.


THEREFORE, in consideration of the advantages to both Parties in entering into
this Second Amendment hereby acknowledged, the Parties agree as follows:


1) Effective August 1, 2010, NeuLion shall be responsible for timely providing
of STBs to Subscribers under a sale or lease program in accordance with the
terms of this Second Amendment.  The timely provision by NeuLion of STBs to
Subscribers under this Section shall mean that Subscribers shall be shipped   an
STB to their home or other designated delivery address within three (3) business
days of NeuLion’s receipt of their complete order, inclusive  of  necessary
shipping and credit card information.


2) After exhausting current inventory, NeuLion intends to make available to
Subscribers in the rental program, the most current version of the STB.   For
the purpose of this Agreement,  the  price to the Subscriber for the purchase of
the NeuLion generic STB shall be *******.


 
 

--------------------------------------------------------------------------------

 


3) Should NeuLion introduce a new STB, software, hardware, or firmware,  that is
incompatible in any way with Sky Angel’s delivery system, the Parties shall meet
and determine the most cost efficient way for Sky Angel’s system to be adjusted
so as to be able to utilize the new STB or STB technology and/or software,
hardware, or firmware. The Parties shall mutually agree as to the amount of fees
which Sky Angel shall pay in connection with such adjustment.  In the event that
the Parties cannot agree as to the  fees to be paid by Sky Angel for the  new
STB ,  software, hardware, or firmware , NeuLion shall continue supplying
the  version of the STBs, during the term hereof, that is compatible with Sky
Angel’s system and does not require any additional fees to Sky Angel.


4) Sky Angel acknowledges that NeuLion has the sole proprietary rights to the
rented STBs. If any Subscriber fails to return the STB to NeuLion, Sky Angel
will compensate NeuLion *******.  *******. NeuLion may retain any amounts owed
by Sky Angel for Subscribers’ unreturned rented STBs from the Service’s monthly
customer billing.




5)   Except as amended by this Second Amendment, all terms and conditions set
forth in the Agreement and previous amendments shall continue in full force and
effect.  Upon execution of this Second Amendment by the Parties, any subsequent
reference to the Agreement shall mean the Agreement as amended herein.




IN WITNESS WHEREOF, the Parties have executed this Second Amendment this  26 day
of June, 2010.





Sky Angel U.S., LLC   NeuLion, Inc.         By:
/s/Thomas Scott
  By:
/s/Roy E. Reichbach
 
(Authorized Signature)
   
(Authorized Signature)

 

Printed Name and Title Thomas Scott   Printed Name and Title Roy E. Reichbach  
President/COO     Secretary

 


                                                                           


--------------------------------------------------------------------------------

 